                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARIO TORRES,                                 Case No. 19-cv-06865-MMC
                                  8                     Plaintiff,
                                                                                       ORDER EXTENDING TIME TO FILE
                                  9             v.                                     SECOND AMENDED COMPLAINT
                                  10     DIANE BECTON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          By order filed December 20, 2019, the Court dismissed plaintiff’s First Amended
                                  14   Complaint and afforded plaintiff limited leave to amend, any such amended complaint to
                                  15   be filed no later than January 17, 2020. Plaintiff failed to file an amended complaint by
                                  16   said deadline.
                                  17          Thereafter, on January 23, 2020, the Clerk of Court received a document from
                                  18   plaintiff in which he states he has been “incarcerat[ed]” since January 7, 2020. (See Doc.
                                  19   No. 8 at 1:4.) In light thereof, and although plaintiff has not expressly requested an
                                  20   extension of time to amend, the deadline for plaintiff to file an amended complaint is
                                  21   hereby EXTENDED to March 13, 2020.
                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: January 30, 2020
                                                                                               MAXINE M. CHESNEY
                                  25                                                           United States District Judge
                                  26
                                  27

                                  28
